PER CURIAM: *
Anthony Wayne Lee pleaded guilty to possession with intent to distribute crack cocaine and was sentenced to 37 months in prison. He reserved his right to appeal the denial of a motion to suppress evidence seized after a traffic stop.
Lee contends that he did not voluntarily consent to the search of his car. Although *300Lee was handcuffed at the time he gave consent, all of the relevant circumstances, viewed in their totality and in the light most favorable to the district court’s ruling, show that the district court did not clearly err by finding that his consent was voluntary. See United States v. Jenkins, 46 F.3d 447, 451 (5th Cir.1995). In addition, Lee fails to show that the search exceeded the scope of his consent or that valid grounds for continuing the stop had dissipated prior to the seizure of the evidence. The district court’s judgment is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.